Exhibit 2 Consent of Independent Actuary The Board of Directors Kingsway Financial Services Inc. I consent to the use of my Actuary’s Report dated March 28, 2008 with respect to my review of management’s valuation of the unpaid claim liabilities of the insurance and reinsurance subsidiaries of Kingsway Financial Services Inc. for its consolidated balance sheet as at December 31, 2007 and their changes in the consolidated statement of operations for the year then ended, which is included in this annual report on Form 40-F. /s/ Pierre Laurin Pierre Laurin, Towers Perrin Inc. Fellow
